Exhibit 10.2

 

RESTRICTED STOCK UNITS GRANT AGREEMENT

 

1.                                       Grant of Award.  The Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of World
Fuel Services Corporation, a Florida corporation (the “Company”) has awarded to
Name (the “Participant”), effective as of Grant Date (the “Grant Date”), #
Shares restricted stock units (the “Restricted Stock Units”) corresponding to
that same number of shares (the “Shares”) of common stock of the Company, par
value $0.01 per share (the “Common Stock”).  The Restricted Stock Units have
been granted under the World Fuel Services Corporation 2006 Omnibus Plan, as
amended and restated (the “Plan”), which is incorporated herein for all
purposes, and the grant of Restricted Stock Units shall be subject to the terms,
provisions and restrictions set forth in this Agreement and the Plan.  As a
condition to entering into this Agreement, and as a condition to the issuance of
any Shares (or any other securities of the Company), the Participant agrees to
be bound by all of the terms and conditions set forth in this Agreement and in
the Plan.  Capitalized terms used herein and not defined in this Agreement shall
have the meaning set forth in the Plan.

 

2.                                       Vesting and Forfeiture.

 

(a)                                  Except as otherwise provided herein, the
Restricted Stock Units shall vest on the one-year anniversary of the Grant Date
(the “Vesting Date”), provided that the Participant continues to serve as a
member of the Board through and until the Vesting Date.  There shall be no
proportionate or partial vesting of Restricted Stock Units in or during the
months, days or periods prior to the Vesting Date.

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, the Restricted Stock Units shall become fully vested
and nonforfeitable in the event that a Change of Control occurs while the
Participant is serving as a member of the Board.

 

(c)                                  If the Participant ceases to be a member of
the Board due to the Participant’s death or Disability prior to the Vesting
Date, then any unvested Restricted Stock Units shall immediately vest upon the
Participant’s ceasing to be a member of the Board.  For purposes herein, the
term “Disability” means the Participant’s inability to perform, with or without
reasonable accommodation, his services as a member of the Board by reason of any
medically determined physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months, as determined by a medical doctor
satisfactory to the Committee.

 

(d)                                 If the Participant ceases to be a member of
the Board for any reason (other than death or Disability) prior to the Vesting
Date, then any unvested Restricted Stock Units shall be immediately forfeited
upon the Participant’s ceasing to be a member of the Board and revert back to
the Company without any payment to the Participant.  The Committee shall have
the power and authority to enforce on behalf of the Company any rights of the
Company under this Agreement in the event of the Participant’s forfeiture of any
Restricted Stock Units pursuant to this provision.

 

--------------------------------------------------------------------------------


 

3.                                       Adjustment. The number of Restricted
Stock Units are subject to adjustment by the Committee in the event of any
increase or decrease in the number of issued shares of Common Stock resulting
from a subdivision or consolidation of the Common Stock or the payment of a
stock dividend on Common Stock, or any other increase or decrease in the number
of shares of Common Stock effected without receipt or payment of consideration
by the Company.

 

4.                                       Settlement of Restricted Stock Units.

 

(a)                                  Delivery of Stock.  Subject to Section 8 of
this Agreement, the Company shall deliver the Shares corresponding to the vested
Restricted Stock Units which are the subject of this Agreement to the
Participant as follows: (i) Shares with respect to 50% of such vested Restricted
Stock Units shall be delivered within 30 days after the Vesting Date and
(ii) Shares with respect to the remaining 50% of such vested Restricted Stock
Units shall be delivered within 30 days following the earlier of (A) the third
anniversary of the Grant Date and (B) the date on which the Participant ceases
for any reason to be a member of the Board; provided that, in the event that the
Restricted Stock Units shall vest in connection with either a Change of Control
or the Participant ceasing to be a member of the Board due to death or
Disability, the Company shall deliver the Shares with respect to the vested
Restricted Stock Units within 30 days following the date on which the Change of
Control occurs or the Participant ceased to be a member of the Board, as
applicable; provided further that, notwithstanding the foregoing and for the
avoidance of doubt, the settlement of any Restricted Stock Units that constitute
“nonqualified deferred compensation” under Section 409A of the Code and the
Treasury Regulations thereunder (“Section 409A”) shall be subject to the
requirements of Section 16 of this Agreement.

 

(b)                                 Death of Participant. By written notice to
the Company’s Secretary, the Participant may designate a beneficiary or
beneficiaries to whom any vested Restricted Stock Units shall be transferred
upon the death of the Participant.  In the absence of such designation, or if no
designated beneficiary survives Participant, such vested Restricted Stock Units
shall be transferred to the legal representative of the Participant’s estate. 
No such transfer of the Restricted Stock Units or the right to the Shares
corresponding to such Restricted Stock Units or any portion thereof into Common
Stock, shall be effective to bind the Company unless the Committee shall have
been furnished with written notice thereof and with a copy of the will and/or
such evidence as the Committee deems necessary to establish the validity of such
transfer or right to convert, and an agreement by the transferee, administrator,
or executor (as applicable) to comply with all the terms of this Agreement that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with this grant.

 

5.                                       Rights with Respect to Shares
Represented by Restricted Stock Units.

 

(a)                                  No Rights as Shareholder until Delivery. 
Except as otherwise provided in this Section 5, the Participant shall not have
any rights, benefits or entitlements with respect to any Shares subject to this
Agreement unless and until the

 

2

--------------------------------------------------------------------------------


 

Shares have been delivered to the Participant.  On or after delivery of the
Shares, the Participant shall have, with respect to the Shares delivered, all of
the rights of a shareholder of the Company, including the right to vote the
Shares.

 

(b)                                 Dividend Equivalents.

 

(i)                                     Cash Dividends.  As of each date on
which the Company pays a cash dividend with respect to its Shares, the
Participant shall be entitled to receive the cash dividends payable on such
Shares corresponding to the Restricted Stock Units which are the subject of this
Agreement as if those Shares had been issued and outstanding as of the dividend
payment date, so long as the Participant has not forfeited such Restricted Stock
Units as provided herein.  Cash dividends payable with respect to such Shares
shall be distributed to the Participant at the same time as such dividends are
paid to regular holders of the Common Stock.

 

(ii)                                  Stock Dividends.  As of each date on which
the Company pays a stock dividend with respect to its shares of Common Stock,
then the Shares corresponding to the Restricted Stock Units shall be increased
by the stock dividend that would have been payable with respect to the Shares
that correspond to the Restricted Stock Units, and shall be subject to the same
vesting requirements as the Restricted Stock Units, to which they relate, and to
the extent vested, shall be distributed at the same time as Shares corresponding
to vested Restricted Stock Units are distributed.

 

6.                                       Transfers.  The Participant may not,
directly or indirectly, sell, pledge or otherwise transfer any Restricted Stock
Units.

 

7.                                       Compliance with Laws and Regulations. 
The Participant acknowledges and agrees that the Company has filed a
Registration Statement on Form S-8 (the “Registration Statement”) under the
Securities Act of 1933, as amended (the “1933 Act”), to register the Shares
under the 1933 Act. The Participant acknowledges receipt of the Prospectus
prepared by the Company in connection with the Registration Statement. Prior to
conversion of the Restricted Stock Units into Shares, the Participant shall
execute and deliver to the Company such representations in writing as may be
requested by the Company in order for it to comply with the applicable
requirements of Federal and state securities law.

 

8.                                       Taxes.  The Company expressly permits
the Participant (or the Participant’s estate, if applicable), at his or her
option (or at the option of the Participant’s estate, if applicable), to elect
to have the Company retain Shares that would otherwise be delivered to the
Participant hereunder that have an aggregate Fair Market Value (determined by
using the Fair Market Value as of the day immediately following the date of
settlement) equal to the estimated Federal, state, local and foreign or other
taxes that the Participant would incur in connection with the settlement of such
Restricted Stock Units, provided that, and to the extent that, the Participant
holds, at the time of such settlement, and has held, for a period of no less
than six months and one day preceding the date of such settlement, a number of
Shares equal to the number of Shares to be so retained.  In exchange for the
Shares retained by the Company pursuant to this Section 8,

 

3

--------------------------------------------------------------------------------


 

the Company will make a cash payment to the Participant (or the Participant’s
estate, if applicable) in an amount equal to the Fair Market Value of the Shares
so retained.  The Participant shall communicate his or her election by delivery
to the Company of a form to be provided by the Company, which shall be received
no less than two business days prior to the date of such settlement.  Any
acquisition of Shares corresponding to Restricted Stock Units by the Company as
contemplated hereby is expressly approved by the Committee as part of the
approval of this Agreement.

 

9.                                       Binding Agreement.  This Agreement
shall be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

10.                                 Plan Governs.  This Agreement is subject to
all of the terms and provisions of the Plan. In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern.

 

11.                                 Governing Law/Jurisdiction.  The validity
and effect of this Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Florida, without regard to any
conflict-of-law rule or principle that would give effect to the laws of another
jurisdiction. Any dispute, controversy or question of interpretation arising
under, out of, in connection with or in relation to this Agreement or any
amendments hereof, or any breach or default hereunder, shall be submitted to,
and determined and settled by, litigation in the state or Federal courts in
Miami-Dade County, Florida.  Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the state and Federal courts sitting in Miami-Dade
County, Florida. Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any litigation in Miami-Dade County, Florida.

 

12.                                 Committee Authority.  The Committee shall
have all discretion, power, and authority to interpret the Plan and this
Agreement and to adopt such rules for the administration, interpretation and
application of the Plan as are consistent therewith. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons, and shall be given the maximum deference permitted by law. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

13.                                 Captions.  The captions provided herein are
for convenience only and are not to serve as a basis for the interpretation or
construction of this Agreement.

 

14.                                 Agreement Severable.  In the event that any
provision in this Agreement shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

15.                                 Miscellaneous.  This Agreement constitutes
the entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract, executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

 

16.                                 Compliance with Section 409A.

 

(a)  If and to the extent that the Committee believes that the Restricted Stock
Units may constitute a “nonqualified deferred compensation plan” under
Section 409A, the terms and conditions set forth in this Agreement (and /or the
provisions of the Plan applicable thereto) shall be interpreted in a manner
consistent with the applicable requirements of Section 409A, and the Committee,
in its sole discretion and without the consent of the Participant, may amend
this Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines necessary or appropriate to comply with the
applicable requirements of Section 409A.

 

(b)  If and to the extent required to comply with Section 409A:

 

(i)  Payments or delivery of Shares under this Agreement may not be made earlier
than (u) the Participant’s “separation from service”, (v) the date of a “change
in the ownership”, “change in the effective control” or “change in the ownership
of a substantial portion of the assets”, in each case, of the Company, (w) the
date the Participant incurs a “disability”, (x) the Participant’s death or (y) a
“specified time (or pursuant to a fixed schedule)” specified in this Agreement
at the date of the deferral of such compensation;

 

(ii)  The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service; and

 

(iii)  If the Participant is a “specified employee”, a distribution on account
of a “separation from service” may not be made before the date which is six
months after the date of the Participant’s “separation from service” (or, if
earlier, the date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A, and the limitations
set forth herein shall

 

5

--------------------------------------------------------------------------------


 

be applied in such manner (and only to the extent) as shall be necessary to
comply with any requirements of Section 409A that are applicable to this
Agreement.

 

(c)  Notwithstanding the foregoing, the Company does not make any representation
to the Participant that any consideration awarded pursuant to this Agreement is
exempt from, or satisfies, the requirements of Section 409A, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any beneficiary for any tax, additional tax, interest or
penalties that the Participant or any beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, that either is consented to by the
Participant or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.

 

17.                                 Unfunded Agreement.  The rights of the
Participant under this Agreement with respect to the Company’s obligation to
distribute Shares corresponding to vested Restricted Stock Units shall be
unfunded and shall not be greater than the rights of an unsecured general
creditor of the Company.

 

18.                                 Stock Ownership Policy.  The Participant
understands that the Committee has adopted a policy that requires the
Participant to own a multiple of the Participant’s cash retainer in Common
Stock.  The Shares corresponding to any vested Restricted Stock Units that have
not yet been delivered to the Participant shall be deemed to be Shares owned by
the Participant for purposes of such policy.  The Participant agrees to comply
with such policy and any modifications thereof that may be adopted by the
Committee from time to time.

 

[Signatures on the following page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

PARTICIPANT

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

7

--------------------------------------------------------------------------------